Matter of Curry-Malcolm v New York State Div. of Human Rights (2021 NY Slip Op 06280)





Matter of Curry-Malcolm v New York State Div. of Human Rights


2021 NY Slip Op 06280


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


932 TP 21-00785

[*1]IN THE MATTER OF BERNICE CURRY-MALCOLM, PETITIONER,
vNEW YORK STATE DIVISION OF HUMAN RIGHTS AND ROCHESTER CITY SCHOOL DISTRICT, RESPONDENTS. 


BERNICE CURRY-MALCOLM, PETITIONER PRO SE. 
CAROLINE J. DOWNEY, GENERAL COUNSEL, BRONX (AARON M. WOSKOFF OF COUNSEL), FOR RESPONDENT NEW YORK STATE DIVISION OF HUMAN RIGHTS.
STEVEN G. CARLING, ACTING GENERAL COUNSEL, ROCHESTER CITY SCHOOL DISTRICT, ROCHESTER (ALISON K.L. MOYER OF COUNSEL), FOR RESPONDENT ROCHESTER CITY SCHOOL DISTRICT. 

	Proceeding pursuant to CPLR article 78 and Executive Law § 298 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Monroe County [Ann Marie Taddeo, J.], entered October 27, 2020) to review a determination of respondent New York State Division of Human Rights. The determination dismissed the complaints of petitioner. 
It is hereby ORDERED that the determination is unanimously confirmed without costs and the petition is dismissed.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court